PROB 35                                                                        Report and Order Terminating Supervision
(Reg 3/93)                                                                              Prior to Original Expiration Date



                                UNITED STATES DISTRICT COURT
                                             FOR THE
                               EASTERN DISTRICT OF NORTH CAROLINA

-UNITED STATES OF AMERICA

                          v.                                  Crim. No. 5:16-CR-108-lD

JENNIFER LEA MORGAN

         On August 2, 2017, the above named was placed on probation-for a period of 60 months. The
offender has complied with the rules and regulations of probation and is no longer in need of supervision.
It is accordingly recommended that the offender be discharged from supervision.

                                                     I declare under penalty of perjury that the foregoing
                                                     is true and correct.


                                                     Isl Van R. Freeman, Jr.
                                                     Van R. Freeman, Jr.
                                                     Deputy Chief U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2542
                                                     Executed On: August 27, 2020


                                          ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

             Dated this                                        , 2020.




                                                              ames C. Dever III
                                                             U.S. District Judge -




                   Case 5:16-cr-00108-D Document 60 Filed 08/27/20 Page 1 of 1
